Citation Nr: 0033082	
Decision Date: 12/19/00    Archive Date: 12/28/00

DOCKET NO.  99-15 659A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether the appellant has established basic eligibility for 
Department of Veterans Affairs (VA) benefits.  


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

K.L. Salas, Counsel







INTRODUCTION

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 1998 determination by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which denied eligibility for VA benefits on the grounds that 
the appellant did not have valid military service.  


FINDING OF FACT

The service department has certified that the appellant had 
no service in the United States Armed Forces.  


CONCLUSION OF LAW

The appellant is not eligible for VA benefits.  38 U.S.C.A. 
§§ 101, 1110 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.1, 
3.203 (2000).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

In a statement submitted in February 1997 the appellant 
stated that he was drafted in 1971, and in March 1972 was 
injected as part of a military experiment.  According to him, 
thereafter he was never separated from the Army but was taken 
to a mental hospital for federal prisoners in Springfield, 
Missouri and about a year later was reclassified to 4F from 
1A.  He provided his Social Security number and another name, 
D.A.P., under which he was purportedly known.  He also stated 
that he signed a secrecy agreement and records would not be 
released.  

In March 1997 the appellant was informed that his Standard 
Form 180, Request Pertaining to Military Records, was 
forwarded to the National Personnel Records Center in St. 
Louis, Missouri.  

A letter from the U.S. Army Reserve Personnel Center dated in 
April 1997 stated, in connection with an application by the 
appellant for "correction of military record," that his 
records were destroyed in a fire at the National Personnel 
Records Center in July 1973.  

A May 1997 letter from the Department of the Army, Review 
Boards Agency noted that the appellant had filed an 
application to the Army Board for Correction of Military 
Records in June 1996.  There had been difficulty in obtaining 
an "Official Military Personnel File."  

In his claim, received in June 1997, the appellant reported 
that he entered active service on April 22, 1971 in 
Shreveport, Louisiana.  He listed a service number and 
apparently a selective service number.  He did not list a 
place or date on which he was separated from service and 
stated that he did not know his rank.  

The appellant was asked in June 1997 to submit an eligibility 
verification report and the RO notified him the same month 
that it had requested verification of service from the 
Department of the Army.  The appellant asserted the same 
month that the "Army Review Board" was reviewing his 
records and could provide his separation papers.  

It appears from the claims folder that a request for service 
verification was made in June 1997.  The request included the 
information provided by the appellant including his Social 
Security number, claimed branch of service, date of birth, 
claimed service number, asserted dates of service, claimed 
alternative name and allegations about being in an experiment 
in March 1972 and being subsequently reclassified from 1A to 
4F.  



The appellant was asked to provide additional information and 
to submit a National Archives and Record Administration Form 
13075, Questionnaire About Military Service.  It appears that 
this was sent to the appellant in July 1997 and was filled 
out by him in September 1997.  In the questionnaire he 
reported that he served in the Reserves after his active duty 
(which he only recalled was on April 21, 1971).  He stated 
that he was in the Reserves from 1969 to 1997.  

Rating action was deferred in November 1997, in part for 
verification of service.  A second request for service 
verification was made in December 1997.  

A response that month noted that no records were found under 
either of the appellant's asserted names.  

In March 1998 the RO determined that the evidence failed to 
show any active military, naval or air service as defined by 
law.  It was further explained that no record of military 
service could be found and the service department was unable 
to locate any military records.  

The appellant submitted a copy of a National Archives and 
Records Administration Form 13047, Reply to Request for 
Information, allegedly received by him in March 1998 stating 
that a military service record could not be identified from 
the information given.  

The appellant also submitted a copy of a letter dated in 
August 1995 received from the Office of the Chief of 
Legislative Liaison in reply to a Freedom of Information Act 
request pertaining to all documentation of involvement in the 
"Phoenix Project" being maintained by the Department of the 
Army.  The letter states that all efforts by the office 
failed to produce any agency that had any knowledge of a 
"Phoenix Project."  

In addition, the appellant produced copies of a printout by 
the same office noting that he had contacted the office under 
both of his names and requested information about "other 
medical issues" and "other military pers issues" in 1992 
and 1994.  The appellant notes that one such document reads 
under remarks that he "enlisted in 1969."  

A Decision Review Officer conference report identifies a list 
of sources provided by the appellant as well as the result of 
contact with certain sources.  A congressional coordinator 
with the Department of the Army Office of Legislative Liaison 
had no evidence to verify that the appellant had active 
service.  She indicated that when she referred to his records 
she was referring only to inquiries the appellant had 
submitted that were subsequently forwarded to the National 
Personnel Records Center in St. Louis.  Her agency never had 
any actual Federal Government records pertaining to the 
appellant.  

A U.S. Medical Center for Federal Prisoners in Springfield, 
Missouri confirmed that the appellant was a patient in 1972.  
The actual records had been destroyed 10 years after his 
release but it was confirmed that he was sent to the facility 
by Western District Federal Court for a psychiatric 
evaluation and thereafter returned to the jurisdiction of the 
Court.  The evaluation was apparently at the request of the 
selective service.  

Selective service documents subsequently obtained indicate 
that a classification questionnaire was mailed in August of 
1969.  The questionnaire was returned in January of 1970.  He 
was classified as 1-A available for miliary service in 
November 1969.  He was examined and accepted for duty in 
November 1970.  He was scheduled to enter active duty on 
April 21, 1971 but did not report.  His file was forwarded to 
headquarters in June 1971 and again in March 1972.  He was 
characterized as 4F, not qualified for military service, in 
March 1973.  

In July 1998 another request was made for verification of 
service.  

In September 1998 a response was received from the U.S. Army 
Reserve Personnel Command, Security Management Office.  A 
request of the computer system indicated that no information 
could be found.  No one either having the name of the 
appellant or his reported social security number had been in 
the United States Army.  

In a letter received in November 1998 the appellant stated 
that in March of 1972 he as held by U.S. Marshals for not 
"being in the army on time" after being drafted.  He stated 
that charges were dropped in lieu of entrance into the 
military.  

The appellant testified at a hearing before the RO that he 
was arrested by the Federal Bureau of Investigation for 
failure to report for service but subsequently agreed to go 
into the Army rather than go to prison.  He reported that was 
inducted on April 21, 1971 and was 1A.  He testified that he 
served at Fort Polk for about 12 days to two weeks before 
being released.  He then asserted that "they gave me 21 
months in the military and no discharge."  


Criteria

38 U.S.C.A. § 1110, pertaining to basic eligibility for 
wartime disability compensation benefits, requires that a 
recipient have been a veteran.  Furthermore, the provision 
requires that injury or disease be suffered, contracted, or 
aggravated during active military, naval or air service.  The 
term "veteran" means a person who served in the active 
military, naval, or air service, and who was discharged or 
released therefrom under conditions other than dishonorable.  
38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  

For the purpose of establishing entitlement to pension, 
compensation, dependency and indemnity compensation or burial 
benefits, VA may accept evidence of service submitted by a 
claimant, such as a DD Form 214, Certificate of Release or 
Discharge from Active Duty, or original Certificate of 
Discharge, without verification from the appropriate service 
department if the evidence meets the following conditions: 

(1) the evidence is a document issued by the service 
department, or a copy of an original document if the copy was 
issued by the service department or if the copy was issued by 
a public custodian of records who certifies that it is a true 
and exact copy of the document in the custodian's custody; 

(2) the document contains needed information as to length, 
time and character of service; and 

(3) in the opinion of VA the document is genuine and the 
information contained in it is accurate.  38 C.F.R. § 
3.203(a).  When the claimant does not submit evidence of 
service or the evidence submitted does not meet the 
requirements discussed above, VA shall request verification 
of service from the service department.  38 C.F.R. 
§ 3.203(c).  See also Sarmiento v. Brown,  7 Vet. App. 80 
(1994).  

The United States Court of Appeals for Veterans Claims 
(Court) held in the Sarmiento case that where evidence 
submitted by an appellant to establish service is 
insufficient under 38 C.F.R. § 3.203(a), 38 C.F.R. § 3.203(c) 
requires VA to request certification from the proper branch 
of service.  In dicta, the Court noted that in a "typical" 
case, one certification would suffice.  

The Court has held that findings by the United States Armed 
Services for purposes of establishing service in the U.S. 
Armed Forces are binding on the VA.  Duro v. Derwinski, 2 
Vet. App. 530, 532 (1992); see also Dacoron v. Brown, 4 Vet. 
App. 115, 120 (1993).   


Analysis

The appellant has not provided a DD-214, Certificate of 
Release or Discharge from Active Duty, or original 
Certificate of Discharge.  He has attempted to show that he 
had service through his testimony and various other 
documents, summarized above.  

The appellant unfortunately has not submitted any document 
issued by the service department, or a copy of an original 
document issued by the service department or a public 
custodian of records who has certified that it is a true and 
exact copy of the document in the custodian's custody.  None 
of the information submitted by the appellant contains needed 
information as to length, time and character of service.  38 
C.F.R. § 3.203(a).  

Verification of service was requested.  The appellant was 
drafted by the selective service and was to report for 
service.  This appears undisputed in the record.  What is 
disputed is what happened after that point.  The appellant 
claims that he served although it is unclear for how long.  
The more persuasive evidence is that the appellant never 
reported for active duty and never had qualifying service as 
defined by VA.  

Without verification of qualifying active military, naval or 
air service by the service department, the appellant is not 
considered a veteran and does not have basic eligibility for 
VA benefits.  As the law, and not the evidence, is 
dispositive on this issue, the appellant's claim must 
accordingly be denied because of lack of legal entitlement.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  


ORDER

Basic eligibility of the appellant for VA benefits is denied.



		
	RONALD R. BOSCH
	Veterans Law Judge
	Board of Veterans' Appeals



 


